                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

UNITED STATES OF AMERICA,                         )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )         No. 6:12-CR-65-REW-HAI
                                                  )
CHARLES TERRY TENHET,                             )
                                                  )            OPINION & ORDER
        Defendant.                                )
                                                  )

                                     *** *** *** ***

         Defendant Charles Tenhet moves for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2). DE 237. Per prior Orders, the United States responded and a Court Reporter,

Ms. Lisa Wiesman,1 transcribed Mr. Tenhet’s rearraignment and sentencing hearings. See

DE 244–46 (Transcripts). The Court, on initial review of the relevant record entries—

including the initial briefing, the transcriptions, Defendant’s plea agreement, DE 178 &

179, the operative judgment, DE 185, sealed Statement of Reasons, DE 248-1, and

USPO’s Post-Sentencing Report, DE 248—made the following observations:

         Tenhet contends that, in light of Hughes v. United States, 138 S. Ct. 1765
         (2018), he is entitled to a sentence reduction pursuant to U.S.S.G.
         Amendment 782. DE 237. Section 3582(c)(2) authorizes a sentencing
         reduction for a defendant “sentenced to a term of imprisonment based on a
         sentencing range that has subsequently been lowered by the Sentencing
         Commission[.]” 18 U.S.C. § 3582(c)(2). The Hughes Court held that a
         prisoner, like Tenhet, that pleads guilty pursuant to an agreement
         specifying a particular sentence under Criminal Rule 11(c)(1)(C), and that
         otherwise qualifies under § 3582(c)(2), is eligible for a sentence reduction
         “to the extent the prisoner’s Guidelines range was a relevant part of the
         [sentencing or plea acceptance] framework[.]” 138 S. Ct. at 1778.
         Moreover:


1
    Present for both proceedings. See DE 175, 177, 180 (Minute Entries).


                                              1
     In federal sentencing the Guidelines are a district court’s starting
     point, so when the Commission lowers a defendant’s Guidelines
     range the defendant will be eligible for relief under § 3582(c)(2)
     absent clear demonstration, based on the record as a whole,
     that the court would have imposed the same sentence
     regardless of the Guidelines.
Id. at 1776 (citing Koons v. United States, 138 S. Ct. 1783, 1787 (2018))
(emphasis added). Put differently, a § 3582(c)(2) qualifying sentence—
i.e., one “‘based on’ a lowered Guidelines range”—requires that a
subsequently reduced range “have at least played a relevant part in the
framework the sentencing judge used in imposing the sentence.” Koons,
138 S. Ct. at 1788 (cleaned up) (emphasis added); see also United States v.
Dodds, 772 F. App’x 733, 736 (10th Cir. 2019) (finding Hughes
inapplicable and that “neither the plea agreement, the change of plea
transcript, nor the sentencing transcript even mentioned the drug quantity
Guidelines”).

With his motion, Tenhet acknowledges that his plea did not “directly
reference” the Guidelines but contends that “they are understood to have
played a role in the sentence given [that] the Court is required to consider
the Guidelines before accepting a plea deal.” DE 237 at 4–5. True or not,
Tenhet is not entitled to relief simply because some aspect of the
Guidelines played an unspecified part in his sentencing. “What matters,
instead, is the role that the Guidelines range played in the selection of the
sentence eventually imposed[.]” Koons, 138 S. Ct. at 1789. Though
“consideration of the range[ ]” may serve “as the starting point[,]” unless
the range forms the “foundation” of the “sentence[ ] ultimately selected[,]”
the sentence is not “based on” a reduced range for § 3582(c)(2) purposes.
Id.

Tenhet claims that his pre-Amendment 782 Guideline range was 97–120
months, based on an offense level of 30 and a criminal history category of
I. DE 237 at 4. Per Tenhet, his amended range would be 78–97 months. Id.
Defendant offers no proof in support of the posed calculations and cites no
record support.

The Court has thoroughly reviewed the filings relevant to Defendant’s
plea and sentencing and notes as follows:
    1. The Post-Sentencing Report includes no Guideline calculations, no
       offense level analysis, or § 2D1.1 drug quantity tabulation;
    2. The sealed Statement of Reasons reflects no determination of any
       Guideline range;
    3. The transcript of Tenhet’s December 18, 2013, combined
       rearraignment and sentencing proceedings includes no mention of
       the words “Guideline” or “range” (nor any mention of drug
       quantities or offense levels), see DE 245–46; and



                                     2
             4. Defendant waived preparation of a presentence investigation
                report, see DE 180.

DE 247 at 1–3. Given Tenhet’s pro se status, the Court gave Defendant 21 days to

“substantiate his claim regarding a pre-amendment 97–120 month Guideline range and to

show that such range ‘played a relevant part in the framework’ that Judge Thapar ‘used in

imposing the sentence.’ Koons, 138 S. Ct. at 1788.” Id. at 3–4.

          Tenhet’s motion supplement confirms that he lacks proof to corroborate the

previously asserted Guideline calculation. See DE 249; see also DE 250 (Gov. Resp.

Supp.). Rather, Defendant explains that his claim was based on his “lay understanding

[and] assumption of applicable range when looking at [his] sentence.” Id. The Court

scoured the record for evidence of any Guideline influence in Defendant’s sentencing and

came up empty. Indeed, the filings indicate that neither the USPO or Judge Thapar even

calculated a Guideline range for Defendant. Tenhet’s unsubstantiated postulation cannot

fill this record’s Guideline-proof void.

          The parties, through the plea agreement, jointly recommended expedited

sentencing for Tenhet. See DE 178 at ¶ 8. After accepting Defendant’s plea (at what was

ultimately a combined rearraignment/sentencing hearing), Judge Thapar proposed an

abbreviated (30–45 day) period for USPO pre-sentencing investigation. See DE 245 at

25. However, the defense—noting Judge Thapar’s extensive familiarity with the matter

and concerns regarding Tenhet’s local confinement conditions—strenuously advocated

for (and the Government did not oppose) immediate sentencing. DE 245 at 25–27.

Initially, Judge Thapar expressed concern2 that the 120-month agreed sentence might be

“pretty lenient” for a “professional that floods the community with oxycodone.” Id. at


2
    Though noting the absence of “a presentence report to validate” same. Id. at 27.


                                               3
27–28. However, the parties, through additional proffer and argument, see DE 246 at 2–3,

provided information that Judge Thapar found sufficient to “meaningfully exercise [ ]

sentencing authority under 18 U.S.C. § 3553” in the absence of a PIR. Fed. R. Crim. P.

32(c)(1)(A)(ii); see DE 245 at 30–31 (detailing basis for 32(c)(1)(A)(ii) finding). Judge

Thapar then proceeded immediately to sentencing, and, ultimately, accepted (and

imposed) the agreed 120-month sentence. Unorthodox process, but process the parties

sought.

          In sum, Tenhet’s sentencing proceeded without any presentencing investigation or

Guideline calculation. Thus, logically, the (now Amendment 782-reduced) § 2D1.1 drug

Guidelines (the basis for Defendant’s motion) did not, in any relevant way, influence

Judge Thapar’s sentence selection. Tenhet failed to independently supply (or point to any

extant record) evidence suggesting that a Guideline range played a part—much less a

foundational role—in Judge Thapar’s sentencing analysis. Instead, the full record clearly

demonstrates that Judge Thapar “would have imposed the same sentence regardless of the

Guidelines.” Hughes, 138 S. Ct. at 1776.3 Thus, Tenhet is not eligible for a sentencing

reduction under § 3582(c).




3
   Tenhet’s hearsay recitation of alleged statements by AUSA Rosenberg regarding
Defendant’s potential reduction eligibility does not salvage the effort. See DE 249
(asking the Court to consider Tenhet’s “interview with AUSA Gregory Rosenberg” as
discussed in correspondence accompanying original motion); DE 237 at 9–10 (referenced
letter). Even if the Court ignored the apparent evidentiary issues and accepted Tenhet’s
version as accurately reflecting Mr. Rosenberg’s view, it is not the prosecutor’s
prediction, but Judge Thapar’s sentencing analysis that decides Defendant’s eligibility for
the relief sought. See Koons, 138 S. Ct. at 1789.


                                             4
For these reasons, the Court DENIES DE 237.

This the 13th day of January, 2020.




                                      5
